J-S01020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37



    IN RE: ADOPT. OF: S.F., A MINOR            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: H.B., MOTHER                        No. 1244 MDA 2020

                Appeal from the Decree Entered August 28, 2020
     In the Court of Common Pleas of Cumberland County Orphans’ Court at
                            No(s): 071-Adopt-2019


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                            FILED MARCH 02, 2021

        Appellant, H.B. a/k/a/ H.B.B. (Mother), appeals from the decree entered

in the Cumberland County Court of Common Pleas, Orphans’ Court, denying

her petition to involuntarily terminate the parental rights of V.F. (Father) to

their minor son, S.F. (Child) (born in March of 2011), under Section

2511(a)(1) and (b) of the Adoption Act.1 We affirm.

        On August 23, 2019, Mother filed the underlying termination petition,

so that her husband, D.B., (Stepfather) may adopt Child. On that day, Mother

also filed an adoption petition on behalf of Stepfather. On May 12, 2020, the



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   23 Pa.C.S. §§ 2101-2938.
J-S01020-21


trial court held an evidentiary hearing, at which Mother and Father,

represented by counsel, testified.2

       The trial court summarized the testimony and exhibits presented at the

termination hearing as follows:3

           Child was born in Chambersburg, PA [in March of 2011]. He
       has resided with Mother since . . . birth and currently resides with
       Mother and Stepfather at a confidential[ ] location[. Mother’s
____________________________________________


2 The trial court appointed Child’s guardian ad litem (GAL), Katie J. Maxwell,
Esquire, to serve in a dual role as his legal interests counsel, by stipulation of
the parties. Trial Ct. Op., 8/28/20, at 1. In In re Adoption of L.B.M., 161
A.3d 172 (Pa. 2017) (plurality), our Supreme Court held that 23 Pa.C.S.
§ 2313(a) requires the appointment of counsel to represent the legal interests
of any child in a contested involuntary termination proceeding. Id. at 180.
The Court defined a child’s “legal interest” as synonymous with their
“preferred outcome.” Id. at 174.

       In In re T.S., 192 A.3d 1080 (Pa. 2018), the Supreme Court held the
trial court did not err in allowing the children’s GAL to act as their sole
representative during the termination proceeding because, at two and three
years old, they were incapable of expressing their preferred outcome. Id. at
1092. The Court explained, “[I]f the preferred outcome of a child is incapable
of ascertainment because the child is very young and pre-verbal, there can be
no conflict between the child’s legal interests and his or her best interests; as
such, the mandate of Section 2313(a) . . . that counsel be appointed ‘to
represent the child,’ . . . is satisfied where the court has appointed an
attorney-[GAL] who represents the child’s best interests during such
proceedings.” Id. at 1092-93.

       Here, Child was nine years old when GAL/Counsel interviewed him. We
do not comment on the quality of the GAL/Counsel’s representation of Child.
See In re: Adoption of K.M.G., 219 A.3d 662, 669 (Pa. Super. 2019) (en
banc) (this Court has authority only to sua sponte raise issue of whether the
trial court appointed any counsel for the child, and not authority to delve into
the quality of the representation), aff’d, 240 A.3d 1218 (Pa. 2020).

3For ease of review, we have amended the trial court’s references the parties:
“Natural Father” to “Father;” “H.B.” to “Mother;” “D.B.” to “Stepfather;” and
“S.F.” and “the child” to “Child.”

                                           -2-
J-S01020-21


     address is confidential due to a Protection from Abuse (PFA) action
     between the parties.] At the time of his birth, [Mother and Father]
     were not married. Mother married Stepfather [in May of] 2019,
     and, if Father’s parental rights are terminated, Stepfather intends
     to adopt Child. Father currently resides in Harrisburg, PA.

          Mother and Father lived together at the time of Child’s birth[,]
     until their romantic relationship ended in November 2013. While
     together, Mother worked outside the home, and Father stayed at
     home and was the caretaker of Child.

           Following their physical separation, a child custody action was
     initiated in Franklin County resulting in a February 4, 2014 custody
     order (“controlling custody order”). The controlling custody order
     awarded Mother primary physical custody and the parents shared
     legal custody. Father’s periods of partial physical custody were
     limited to agency supervised visitation . . . every other Saturday
     or Sunday from 10:00 a.m. to 5:00 p.m. In order to obtain
     unsupervised visits, Father was to obtain a five panel hair follicle
     drug test with extended opiates and proof thereof provided to
     Counsel for Mother and the Court. He never provided proof of this
     type of drug test, but had negative drug test/s that did not meet
     the five panel hair follicle standard.

          There is a history of ancillary litigation between the parents[,
     including PFA] and a child support action. Father initially filed [a
     PFA petition against Mother], following a dispute where he alleged
     Mother physically assaulted him and threatened that he would not
     see Child again. This PFA was granted[,] according to Father[,]
     and shortly thereafter Mother initiated her own PFA action against
     Father. On July 18, 2018 a final PFA Order was entered in
     Cumberland County, indicating that the underlying issues from
     [Father], related to custody[,] visitation, and phone contact[,] are
     properly addressed by the Franklin County custody case.

     . . . Mother initiated a support action in 2015 in Franklin County.
     In 2015, Father was on disability and no support was awarded.
     Mother again filed in Dauphin County in 2017 and as a result of
     Father’s recent employment[,] he was ordered to pay child
     support and began doing so in October 2019.

         Father’s last physical contact with Child was in December
     2016 after he arranged for and took all the necessary steps to
     have a one hour supervised visit at YWCA. On March [ ], 2018

                                     -3-
J-S01020-21


     Father called Child at school during school hours in order to speak
     to him on the phone on Child’s birthday. Father was permitted to
     speak with Child for a very brief period of time. . . . Father also
     called Mother and requested to speak to Child on March [ ], 2018
     with conflicting testimony as to whether the call was made in 2018
     or 2017. Audio recordings of the phone calls were played at the
     hearing[.] Father asks Mother if he can speak to Child to wish him
     a happy birthday and informs her that she is being recorded.
     Mother responded with expletives directed at Father and stated
     he is not “shit” to Child. She also told Father to die in a hole
     somewhere. Father was held in contempt of a PFA Order as a
     result of calling Mother on [Child’s] birthday and asking if he could
     speak to his son to wish him a happy birthday.

          Father believes that his attempts to establish supervised
     visits with Child were frustrated by Mother. Pursuant to the
     controlling custody order, Father was permitted supervised
     visitation at an approved agency Saturday or Sunday from 10:00
     a.m. to 5:00 p.m. every other weekend, but he was responsible
     to pay all costs associated with this visitation. Mother through her
     attorney at the time directed Father to provide Mother a $30.00
     gas card so she could transport Child to and from Harrisburg from
     her Cumberland County residence for the supervised visit. The
     controlling custody order did not specify amounts or identify
     examples of costs that were deemed to be associated with
     visitation. Father felt that he was to pay the costs of visitation
     such as the orientation fees, which he did pay. Father did provide
     a gas card for the December 2016 visit[;] however, Mother
     claimed instead of $30.00 there was only $20.00 uploaded to the
     card. Mother informed the supervisor at the YWCA following the
     supervised visit between Father and Child that she would need a
     new $30.00 gas card from Father before additional visits could be
     scheduled.     Father claimed he did what was necessary for
     supervised visits to be set up and for a year Mother refused to
     bring Child to visits. He also claimed that the verbal agreement
     he made with Mother’s prior counsel concerning gas cards was to
     provide a $15.00 gas card and he believed that the initial card he
     provided would have resulted in a minimum of two visits, but
     Mother never brought Child to another supervised visit.

         On or about September 18, 2015, Father received a letter
     from the YWCA visitation center informing [him] that he would
     need to meet certain requirements in order for the YWCA to set
     up supervised visitation. On or about January 16, 2016, Father

                                     -4-
J-S01020-21


     received a letter from the YMCA informing that[,] although he had
     completed his orientation for supervised visits in January 2015,
     Mother had not yet completed her orientation and[,] therefore,
     visits could not occur. Father also requested visits from the YWCA
     in March of 2018, but the YWCA declined to schedule them after
     Mother informed [the YWCA] there was a recent PFA violation[,]
     and the PFA order superseded the custody order. The YWCA
     prepared additional documentation that Father attended another
     orientation on November 15, 2018 and[,] after contact was made
     with Mother to set up her orientation so that visits could take
     place, Mother informed [the YWCA] that she required a $30.00
     gas card before she would schedule or attend an orientation.

          On May 9, 2017, Father reached out to Mother via Facebook
     messenger asking that she have Child call him and provided a
     telephone number where he could be reached. Mother’s response
     message was “Don’t contact me! You have no son.” Father also
     set up visits at the ABC House located in Cumberland County on
     or around September 2019, but Mother did not complete the
     necessary orientation to permit visits to be scheduled.

          Father was unable to comply with the five panel hair follicle
     drug test as required by the controlling custody order in order to
     obtain unsupervised visitation, but his hair was never long enough
     to allow the test to be performed. Father indicated that he had
     regular drug testing performed in order to maintain his
     commercial driver’s license. In addition, on or around June 2014,
     Father submitted to drug testing at the hospital that was negative
     for all substances[,] and he attempted to provide this to Mother’s
     prior counsel[,] but it was not accepted because it did not meet
     the five panel hair follicle standard.

          Stepfather and Mother have been in a romantic relationship
     for almost seven years. They were married [in May of] 2019, and,
     in addition to Child, their household consists of a 14 year old child
     and 12 year old child of Mother, who are presumably Child’s half
     siblings. Stepfather has known Child since late 2013, early
     2014[,], teaches Child sports[,] and supports him emotionally,
     physically and spiritually. S.F. does not talk about Father. Mother
     explained that Stepfather would like to adopt Child. Stepfather
     did not testify or appear at the hearing.

         Child’s counsel [stated] that Father only had one in person
     contact with Child since January 2014 (supervised visit at the

                                     -5-
J-S01020-21


      YWCA). He did not send any birthday or Christmas cards or
      presents to Child when he did know Child’s address. He did not
      file any custody modification petitions after 2016[,] as he
      explained that whenever he did initiate any litigation in order to
      obtain custody rights over Child[,] Mother would make up
      allegations about Father related to her older daughters[,] such as
      abuse or inappropriate behavior.         Counsel for Child had
      discussions with Child demonstrating he was well adjusted and
      could communicate freely. He did inform [the court] that he
      wanted to be adopted by [Stepfather], and he wanted his last
      name to be consistent with his mother and step-father’s last
      name. He explained that he had not seen his Father in a long
      time.    Child’s counsel had concerns about the contentious
      relationship between the natural parents and the [PFA] litigation.
      However, considering all the circumstances she felt that the
      Father’s rights should be terminated.

Trial Ct. Op., 8/28/20, at 1-6 (unpaginated) (paragraph breaks added).

      On August 28, 2020, the trial court entered its decree and opinion

denying Mother’s termination petition. The court found Mother established

the statutory grounds under Section 2511(a)(1) but, regarding Section

2511(b), she “has not met her burden to establish that severing Father’s

parental rights would best serve Child’s developmental, emotional, and

physical needs.” Trial Ct. Op. at 8, 10.

      On September 28, 2020, Mother timely filed a notice of appeal,

accompanied by a concise statement of errors complained of appeal pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Mother raises the following two issues:

      A. Did the trial court err in refusing to grant the petition for
      termination of parental rights when it did not conduct the
      necessary analysis to determine the best interest and welfare of
      the child?


                                      -6-
J-S01020-21


       B. Did the trial court err in determining there was insufficient
       evidence to find that granting the termination was in the child’s
       best interest?

Mother’s Brief at 3.4       We will review these issues together, as they are

interrelated.

       We first note the relevant standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” “If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion.” “[A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will.” The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

       Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:



____________________________________________


4 Mother concedes she stated her issues somewhat differently in her concise
statement. Mother’s Brief at 3 n.2. We find the issues sufficiently preserved
for review. See Mother’s Concise Statement of Matters Complained of on
Appeal, 9/28/20 (“1. The trial court erred in concluding that there was
insufficient best interest evidence to terminate parental rights. 2. The trial
court erred by derogating its duty to determine the best interest of the child
before denying the petition to terminate parental rights.”).

      Mother does not challenge the court’s determinations with regard to
Section 2511(a) — which were in her favor. Nevertheless, we will discuss
Section 2511(a)(1) to the extent it bears upon the trial court’s findings
concerning Section 2511(b).

                                           -7-
J-S01020-21


     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Here, Mother sought termination under only Section 2511(a)(1) and (b),

which provides as follows:

         (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

               (1) The parent by conduct continuing for a period of at
          least six months immediately preceding the filing of the
          petition either has evidenced a settled purpose of
          relinquishing parental claim to a child or has refused or failed
          to perform parental duties.

                                  *    *    *

          (b) Other considerations.—The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the giving
     of notice of the filing of the petition.

See 23 Pa.C.S. § 2511(a)(1), (b).

                                      -8-
J-S01020-21


      With respect to Section 2511(b), we consider whether termination of

parental rights will best serve Child’s developmental, physical and emotional

needs and welfare. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

“In this context, the court must take into account whether a bond exists

between child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. “[A] parent’s basic constitutional

right to the custody and rearing of. . . her child is converted, upon the failure

to fulfill . . . her parental duties, to the child’s right to have proper parenting

and fulfillment of [the child’s] potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004).

      “Intangibles such as love, comfort, security, and stability are involved

in the inquiry into needs and welfare of the child.” In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). “‘Above all else . . . adequate consideration must be

given to the needs and welfare of the child.’ A parent’s own feelings of love

and affection for a child, alone, do not prevent termination of parental rights.”

In re Z.P., 994 A.2d at 1121.

      First, Mother asserts the trial court’s reliance on In re Santelia, 465
A.2d 21 (Pa. Super. 1983), and In re T.L.G., 505 A.2d 628 (Pa. Super. 1986),

is misplaced, because those decisions rested on Section 2511(a), not section

2511(b). Mother’s Brief at 9-11. We note the trial court discussed those cases

as follows:

          This court’s next analysis requires a detailed inquiry into
      whether termination is in the best interests of the child as

                                       -9-
J-S01020-21


     specified by 23 Pa.C.S. § 2511(b). . . . Even where it is
     established that a parent has failed to perform parental duties for
     a period in excess of six months, such a finding does not, in and
     of itself, support an order terminating parental rights. [In re
     Santelia, 465 A.2d at 23.] Rather, the trial court must examine
     the individual circumstances and any explanation offered by the
     parent to determine if that evidence, in light of the totality of the
     circumstances, clearly warrants permitting the involuntary
     termination of said parent’s parental rights.” In re T.L.G., 505
     A.2d [at 629-30.] In In re T.L.G., [the] natural mother was
     seeking to terminate [the] natural father’s rights. [The n]atural
     father had no contact with the children for two years prior to the
     termination petition other than occasional gifts and attempted
     phone calls. [The m]other would not allow the phone calls. The
     Superior Court held that [the] natural father was prevented from
     being a parent rather than choosing not to be one.

Trial Ct. Op. at 8-9. We conclude the court’s discussion was proper.

     This Court has emphasized a trial court must consider the totality of the

circumstances in assessing the evidence in relation to Section 2511(b). In re

K.Z.S., 946 A.2d 753, 758 (Pa. Super. 2008).

     In cases where there is no evidence of any bond between the
     parent and child, it is reasonable to infer that no bond exists. The
     extent of any bond analysis, therefore, necessarily depends on the
     circumstances of the particular case. . . .

     . . . The trial court should also examine the intangibles such as
     the love, comfort, security, and stability the child might have with
     the foster parent.
Id. at 762-63.

     The trial court was aware of its duty to conduct an analysis of the facts

in evidence with regard to Section 2511(b). The court did not inappropriately

apply cases decided under Section 2511(a)(1) to its Section 2511(b) analysis.

The trial court did not misconstrue either Santelia and In re T.L.G. Rather,


                                    - 10 -
J-S01020-21


the court appropriately cited those cases for the proposition that, in deciding

whether to terminate parental rights, the court must examine the totality of

the circumstances and be mindful of the emotional impact that termination of

parental rights causes the subject child. See Santelia, 465 A.2d at 23; In

re T.L.G., 505 A.2d at 629-30.

      Next, Mother asserts the trial court erred in failing to engage in a best

interest analysis before denying her petition, and in determining there was

insufficient evidence to find termination of Father’s parental rights would be

in Child’s best interest.   Mother’s Brief at 7.      Mother claims the court

improperly “construed the welfare analysis to be an additional requirement”

for her to meet. Id. at 9.    Mother further asserts the court incorrectly

“presumed there was a default position . . . to deny the petition to terminate.”
Id. at 15. She reasons:

           The court did not find that refusing to terminate Father’s
      parental rights best served Child’s interest. Instead it found
      [Mother] had not met her burden. However as . . . case law shows
      and the statutory language suggests[,] the burden at this second
      step does not lie with the petitioner to prove the best interest of
      the child, it lies with the court to determine the effect of severing
      the bond on the welfare of the child.
Id. at 16. Mother contends she produced evidence that it was in Child’s best

interest to sever any bond with Father, whereas Father failed to produce any

evidence of a bond between him and Child. We determine no relief is due.




                                     - 11 -
J-S01020-21


     Although Mother does not challenge the trial court’s findings under

Section   2511(a)(1),   we   consider   them   as   context   for   the   court’s

determinations under Section 2511(b). The court found:

          At the [May 12, 2020,] hearing, no party refuted that Father
     last saw Child in December 2016. Father did however, present
     evidence of his attempts to exercise his custodial rights[,
     including] attendance at orientations to allow for supervised
     visits[.] There was also evidence that Mother required a $30.00
     gas card [before] a visit [could] be scheduled. While this seems
     unreasonable on its face and was clearly a stretch from the
     ambiguous language of the controlling custody order regarding
     payment of costs associated with visitation, Father did nothing to
     challenge this or the fact that Mother was clearly not abiding by
     the controlling custody order by failing to attend her orientations.
     There was also evidence that Father attempted to contact his son
     on his birthday in March 2018 by telephone. [These calls] were
     met with blatant and spiteful refusal from Mother.

          While the court finds Mother placed regular barriers up to
     prevent contact and communication between Child and Father,
     Father did little to attempt to overcome these barriers. He did not
     seek to modify the custody order or any other redress when
     Mother would fail to complete orientation or refuse his attempted
     telephone contact. A parent must demonstrate a “sincere and
     genuine effort to maintain a parent-child relationship; the parent
     must use all available resources to preserve the parental
     relationship and must exercise ‘reasonable firmness’ in resisting
     obstacles placed in the path of maintaining the parent-child
     relationship.” In re C.M.S., 832 A.2d 457,462 (Pa. Super. 2003)
     ....

          It is also evident that Mother utilized the legal process as a
     sword instead of a shield in terms of keeping Father at bay from
     his child and ultimately removing him from her personal dealings.
     Regardless of her actions, Father’s inactions speak louder in this
     termination matter. As the Superior Court held . . ., parental
     rights will not be preserved simply to allow for a “more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with his or her immediate physical and
     emotional needs.” In re Adoption of Godzak, 719 A.2d 365,
     368 (Pa. Super. 1998).

                                    - 12 -
J-S01020-21



           Almost three years elapsed between the December 2016
      supervised visit and the August 2019 filing of the petition to
      terminate parental rights. Father made few if any genuine
      attempts to see Child during that time frame, let alone the six
      months prior to the filing of the petition. Father’s inaction cannot
      be reasonably justified based upon the barriers placed upon him
      by Mother as there was no evidence that he sought to modify the
      custody order or initiate contempt proceedings for Mother’s failure
      to attend orientations at any time prior to the filing of the petition.
      Therefore, the court finds that [Mother] has established Father
      meets the statutory requirements set forth in Section 2511 (a)(1)
      as Father failed to perform parental duties for at least six months
      prior to the filing of the petition.

Trial Ct. Op. at 7-8.

      With respect Section 2511(b), the trial court’s opinion did not focus on

the existence of any bond between Father and Child. Instead, the court found:

      [T]he record is insufficient to establish that it is in the best interest
      of Child for Father’s rights to be terminated. . . .

           [Mother] did not present testimony from Stepfather . . . .
      Therefore, the court was unable to evaluate Stepfather’s
      perception of his involvement with ensuring that Child’s
      emotional, physical, intellectual and developmental needs are
      being met. Similarly absent from the record was information
      regarding Child’s feelings about and relationship with D.B.
      Although Child indicated to his counsel that he wanted to be
      adopted by Stepfather, this was also coupled with the fact that he
      wanted the same last name as his mother and Stepfather. There
      was insufficient evidence presented as to the interactions between
      Stepfather and Child[,] as Mother only provided a short summary
      of things Stepfather does for Child. Moreover, there was simply
      no evidence of Stepfather’s commitment to parenting and
      providing for Child long term or[,] in other words[,] his
      understanding of the responsibilities required of an adopting
      parent. Without this critical information, the court is unable to
      find that termination serves the best interest of Child. Therefore,
      the Petition for Involuntary Termination of Parental Rights is
      DENIED.


                                       - 13 -
J-S01020-21


                                 *     *      *

     [FN]This decision should serve as a wake-up call for Father. While
     the court recognizes that the legal process can be overwhelming
     and complex for those who are unfamiliar with it, Father cannot
     wait around to perform his parental duties and expect that his
     parental rights will forever be preserved. Father should recognize
     that termination was not granted because the record was
     incomplete with regard to being able to determine that
     termination is in the best interest of Child. This is not a static
     finding and should [Mother] subsequently petition the court and
     offer necessary best interest evidence, the outcome could result
     in termination of parental rights.

Trial Ct. Op. at 8-10 & n.3 (one footnote omitted and paragraph breaks

added).

     Pursuant to Section 2511(b), the trial court properly considered whether

termination of parental rights will best serve Child’s developmental, physical

and emotional needs and welfare. See In re Z.P., 994 A.2d at 1121. The

court found Mother had not demonstrated with sufficient evidence that

termination of Father’s parental rights, and adoption by Stepfather, would

provide for Child’s needs and welfare, and his love, comfort, security, and

stability. The trial court reasoned that, although Mother testified about the

life Stepfather could provide for Child, Mother had not presented any

testimony from Stepfather regarding his prospective adoption of Child. In re

N.A.M., 33 A.3d at 103.

     Our Supreme Court has instructed:

     [T]here are clear reasons for applying an abuse of discretion
     standard of review in these cases. We observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-specific
     determinations on a cold record, where the trial judges are

                                     - 14 -
J-S01020-21


       observing the parties during the relevant hearing and often
       presiding over numerous other hearings regarding the child and
       parents. Therefore, even where the facts could support an
       opposite result, as is often the case in dependency and
       termination cases, an appellate court must resist the urge to
       second guess the trial court and impose its own credibility
       determinations and judgment; instead we must defer to the trial
       judges so long as the factual findings are supported by the record
       and the court’s legal conclusions are not the result of an error of
       law or an abuse of discretion.

In the Interest of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).

       After careful review, we find the trial court’s credibility and weight

determinations are supported by competent evidence in the record, and, thus,

we will not disturb them. See Interest of S.P., 47 A.3d at 826-27. As the

court concluded Mother failed to support her claim that the termination would

be in Child’s best interests with sufficient testimony or other evidence, we

affirm the decree denying her petition to terminate Father’s parental rights.5

       Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/02/2021


____________________________________________


5 We note the trial court cautioned Father he still has work to do in assuming
his role as a parent.

                                          - 15 -